Vacate and Remand and Opinion Filed April 29, 2015




                                         S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      No. 05-13-01636-CV

               CURBED.COM, LLC AND SARAH FIRSHEIN, Appellants
                                    V.
              DR. RICHARD MALOUF AND LEANNE MALOUF, Appellees

                       On Appeal from the County Court at Law No. 3
                                   Dallas County, Texas
                           Trial Court Cause No. CC-12-06268-C


                             MEMORANDUM OPINION
                        Before Justices Fillmore, Stoddart, and Whitehill
                                 Opinion by Justice Whitehill

       The parties have filed a joint motion to dismiss the appeal, vacate the trial court’s order,

and remand this case to the trial court with instructions to enter judgment in accordance with the

parties’ agreement. We grant the motion to the extent that we set aside the trial court’s order

without reference to the merits and remand the case to the trial court for rendition of judgment

consistent with the parties’ agreement. See TEX. R. APP. P. 42.1(a)(2)(B).



131636F.P05
                                                   /Bill Whitehill/
                                                   BILL WHITEHILL
                                                   JUSTICE
                                       S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

CURBED.COM, LLC AND SARAH                          On Appeal from the County Court at Law
FIRSHEIN, Appellants                               No. 3, Dallas County, Texas
                                                   Trial Court Cause No. CC-12-06268-C.
No. 05-13-01636-CV         V.                      Opinion delivered by Justice Whitehill.
                                                   Justices Fillmore and Stoddart participating.
DR. RICHARD MALOUF AND LEANNE
MALOUF, Appellees

       In accordance with this Court’s opinion of this date, we VACATE the trial court’s
November 4, 2013 Order Denying Defendants Curbed.com, LLC and Sarah Firshein’s Anti-
SLAPP Motion to Dismiss under Texas Civil Practice & Remedies Code § 27.001 et seq.
without regard to the merits and REMAND the case to the trial court for rendition of judgment
in accordance with the parties’ agreement.

       It is ORDERED that each party bear its own costs of this appeal.


Judgment entered April 29, 2015.




                                             –2–